                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          GREENVILLE DIVISION

LEROY PURNELL, on behalf of himself                                         PETITIONER
and others similarly situated

V.                                                            NO. 4:18-CV-99-DMB-JMV

DONALD TRUMP, President of the
United States, et al.                                                    RESPONDENTS


                                 FINAL JUDGMENT

     In accordance with the Order entered this day, this case is DISMISSED with prejudice.

     SO ORDERED, this 19th day of September, 2019.

                                                /s/Debra M. Brown
                                                UNITED STATES DISTRICT JUDGE
